
	
		I
		112th CONGRESS
		2d Session
		H. R. 4430
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. Carney introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary reduction of duty on
		  Pyrithiobac-sodium.
	
	
		1.Pyrithiobac-sodium
			(a)In
			 generalHeading 9902.13.45 of
			 the Harmonized Tariff Schedule of the United States (relating to
			 Pyrithiobac-sodium) is amended by striking 12/31/2012 and
			 inserting 12/31/2015.
			(b)Effective
			 dateThe amendments made by subsection (a) apply with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of enactment of this Act.
			
